Case 2:16-cr-00155-JCM-CWH Document 273 Filed 12/02/20 Page 1 of 3
Case 2:16-cr-00155-JCM-CWH Document
Case 2:16-cr-00155-JCM-CWH Document 272
                                    273 Filed
                                        Filed 11/20/20
                                              12/02/20 Page
                                                       Page 2
                                                            2 of
                                                              of 3
                                                                 3
Case 2:16-cr-00155-JCM-CWH Document 273 Filed 12/02/20 Page 3 of 3




          December 2, 2020.
